DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendment of claims 15 and 19; and addition of claims 28-29 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2010/0266833).
Regarding claim 14, Day discloses a sandwich panel (molding; 110) comprising a reinforced foam core (112) having a plurality of rows of fibrous roving struts (114; fiber F) and a first and second side (Fig. 8).

    PNG
    media_image1.png
    300
    642
    media_image1.png
    Greyscale

	The rovings comprising a first part and second part (113) having a first region located inside of the molding and surrounded by the foam and second regions (115, 118) projecting from the first side (e.g., the bottom) of the foam and not in contact with each other (Fig. 8). The third part (116) connecting the first and second part and arranged on the second side (e.g., the top) of the foam (Fig. 8). Day further teaches the molding being formed by stitching the rovings through the skin and foam core from opposing faces (0108).
	Thus, while not expressly teaching the molding being obtained by claimed steps a) to k), these limitations are product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 
	Regarding claim 15, as can been seen from Fig. 8, Day teaches the first region of the first part is aligned parallel to the second region of the second part and the third part is aligned parallel to and in contact with the second side of the foam. Further, the second region of the first part is loop-shaped.
	Regarding claim 16, Day discloses a foam core (0016). Day does not disclose how the foam core is produced, however, this is product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between 
	Regarding claim 17, Day discloses the foam being polyurethane, polyvinyl chloride, polystyrene, polyethylene or polymethacrylimide (0083).
	Regarding claim 18, Day discloses the foam including skins (111), which the fiber is passed through (Fig. 8). Day teaches the molding being formed by stitching the rovings through the skin and foam core from opposing faces (0108).
	Day does not expressly teach steps c)-e) and h) as claimed however, these are product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. 

    PNG
    media_image2.png
    277
    553
    media_image2.png
    Greyscale

	Regarding claims 19 and 29, Day discloses the struts made up of bundles or rovings of porous reinforcing filaments (0081; i), the fibers including fiberglass (0134; inorganic fiber; ii), the struts inclined at opposing acute angles of for example 45o or 58o relative to the thickness direction (0083; iv and v of claim 19 and claims i or v of claim 29), the composite of Day having an opposite first and second side (Fig. 8; vi). Please note claim 19 recites “and/or” between each of limitations i)-vi), thus while Day does not disclose iii), this limitation is optional as Day meets the claimed limitations by disclosing any one of i)-ii) and iv)-vi).
	Regarding claim 27, claim 27 is directed to the process of making the foam. Day discloses a foam core (0016), however does not disclose the foam core being an extruded foam produced by steps I-V or optionally comprising at least one additive provided as claimed in claim i)-iii). However, the recitation of “produced” is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not 
	Regarding claim 28, as can been seen from Fig. 8 Day teaches the second region of the first part of the fiber and second region of the second part of the fiber being loop-shaped (0074).

Response to Arguments
Applicant’s amendments filed 01/27/2022 have been entered. Accordingly, the 35 U.S.C. 112(b) rejections have been withdrawn.

Applicant’s arguments that Day (US 2010/0266833) does not teach the structure which results from the claimed inventive method of producing the molding by steps a)-k) have been fully considered but they are not persuasive. Applicant argues that Day teaches fiber being tufted into the foam and thus the diameter of the hole is twice the 
	As discussed in the rejection, Day teaches the molding being formed by stitching the rovings through the skin and foam core from opposing faces (0108). While not expressly teaching the process steps a)-k), the implied structure i.e., fiber extending through the claimed regions of the foam, are present within the Day product. Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. While applicant has argued the process of Day and the claimed method steps a)-k) result in a structurally different product in regards to the hole diameter, attorney argument cannot replace evidence where evidence is necessary (MPEP 2145.I). There is no evidence presented in the current record that the hole diameter in the claimed process produces a smaller hole diameter. Moreover, the feature of a smaller hole diameter is not claimed and it is not clear from the evidence provided if claimed method steps necessarily produce smaller hole size. Indeed, the specification supports a conclusion that a smaller hole size is not always present given it is taught that it is preferable, i.e., an optional structural feature, for the first- and second-hole diameter be smaller than double the diameter of the fiber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781